DETAILED ACTION

Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022, has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “skeleton point detection unit”, “body information acquisition unit”, “imaging state determination unit” in claim 1; and “body motion waveform generation unit” in claim 2..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim calls for the limitation of “wherein the body information acquisition unit does not acquire the body information based on the detection of the skeleton point when the imaging state corresponds to the specific imaging state.”, which is unspecified because the feature limitation is incomplete as evidenced in the specification, figure 5. The claim fails to disclose what happens when it does not correspond to a specific imaging state. For the purpose of examination, the examiner interprets that when the imaging state does not correspond to a specific imaging state it will proceed to perform occupant body information acquisition processing based on detection of skeleton points. (Step 107 (Fig. 5 step).)



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claims 1,3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Tanabiki et al. (US 9355305 B2) hereinafter referenced as Tanabiki

Regarding Claim 1, Tanabiki discloses, a body information acquisition device (“Pose estimating apparatus” Col. 32 lines [10], Fig. 43, #200a) comprising: a skeleton point detection unit (“skeleton estimating section” Col. 32 lines [36-37] Fig. 43, #251a) configured to detect a skeleton point  of a person included in a captured image (Col. 4 lines [22-23], Fig. 1) a body information acquisition unit (“target skeleton model forming section” Col. 5 lines [34-35] Fig.43, #253) configured to acquire body information of the person based on detection of the skeleton point; (Col. 7 lines [49-54] Fig.11) and an imaging state determination unit (“similar skeleton model selecting section” Col. 9 lines [40-43], Fig. 43 #255) configured to determine whether an imaging state of the person reflected in the captured image corresponds to a specific imaging state (Col. 35 lines [3-6] Fig.43 #145a Profile map generating section extracts the luminance (brightness information) of the pixels.(The value of high luminance or low luminance is the claimed “specific imaging state”).). specified based on a predetermined evaluation index value (Col. 35 lines [7-17]). (A predetermined luminance threshold is the claimed “predetermined evaluation index value”.)
wherein the body information acquisition unit does not acquire the body information based on the detection of the skeleton point when the imaging state corresponds to the specific imaging state. (Col. 35 lines [52-54] that only values within the threshold band are considered.)

Regarding Claim 3, Tanabiki discloses, wherein the imaging state determination unit determines, (Col. 34 lines [36-44] Fig.43, #255) using luminance of the captured image as the evaluation index value of the imaging state, (Col. 35 lines [3-6]). (Profile map generating section 145a extracts the luminance (brightness information) of the pixels in region 503a where only the right forearm can be present, the region being in the part likelihood region of the right forearm.) that the imaging state corresponds to the specific imaging state when the luminance of the captured image is equal to or higher than a predetermined high luminance threshold value. (Col. 35 lines [7-16].) Profile map generating section 145a then removes the n smallest values and the n largest values from data on the extracted luminance, where n is a % of the number of target pixels m. Profile map generating section 145a determines the minimum and maximum values of the data from which these 2n values are subtracted (the number of pieces of data is m−2n) as the thresholds of the brightness information on the right forearm (the upper and lower limits of the range of luminance regarded as the right forearm). Here, a is a predetermined value.)

Regarding Claim 4, Tanabiki discloses, wherein the imaging state determination unit determines, (Col. 34 lines [36-44] Fig.43, #255) using luminance of the captured image as the evaluation index value of the imaging state, (Col. 35 lines [3-6]). (Profile map generating section 145a extracts the luminances (brightness information) of the pixels in region 503a where only the right forearm can be present, the region being in the part likelihood region of the right forearm.) that the imaging state corresponds to the specific imaging state when the luminance of the captured image is equal to or lower than a predetermined high luminance threshold value. (Col. 35 lines [7-16].) Profile map generating section 145a then removes the n smallest values and the n largest values from data on the extracted luminances, where n is a % of the number of target pixels m. Profile map generating section 145a determines the minimum and maximum values of the data from which these 2n values are subtracted (the number of pieces of data is m−2n) as the thresholds of the brightness information on the right forearm (the upper and lower limits of the range of luminance regarded as the right forearm). Here, a is a predetermined value.)

Regarding Claim 5, Tanabiki discloses, wherein the imaging state determination unit trims an imaging region of the person reflected in the captured image to determine the specific imaging state based on the luminance of the captured image. (Col. 6 lines [58-62]) (FIG. 9 shows an example part region and example part region information. FIG. 9 shows the case where the extracted part region has a rectangular shape. The part region may have any shape other than a rectangular shape, such as an elliptical shape.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabiki in view of Osawa (US 20210312202 A1), hereinafter referenced as Osawa.
Regarding Claim 2, Tanabiki does not teach, further comprising: a body motion waveform generation unit configured to generate a body motion waveform of the person,
Osawa teaches, further comprising: a body motion waveform generation unit configured to generate a body motion waveform of the person, (Para [0037] Fig. 6 a unit that extracts a movement amount from two or more images can be used. For example, the movement vector can be extracted from two temporally consecutive images. The images to be used for extraction are not limited to two consecutive images, but instead may be two images to be appropriately selected, or may be moving images.)
Tanabiki does not teach, wherein the imaging state determination unit determines, using magnitude of body motion represented by the body motion waveform as the evaluation index value of the imaging state,
Osawa teaches, wherein the imaging state determination unit determines, using magnitude of body motion represented by the body motion waveform as the evaluation index value of the imaging state, (Para [0041] Fig. 5 specifically, in step S601, it is determined whether the movement speed of the feature is more than or equal to a threshold to classify the feature.)(The movement speed  represents magnitude of body motion and its value to be the evaluation index value).  
Tanabiki does not teach, that the imaging state corresponds to the specific imaging state when the magnitude of body motion is equal to or larger than a predetermined body motion threshold value. 
Osawa teaches, that the imaging state corresponds to the specific imaging state when the magnitude of body motion is equal to or larger than a predetermined body motion threshold value. (Fig 5 and Fig. 9 Para [0041]. If the movement speed of the feature is more than equal to the threshold… for example, a walking speed of approximately 4 km/h, is set as the threshold.)
Tanabiki and Osawa are combinable because one can incorporate the technique of extracting motion information about features, as taught by Osawa, into the apparatus disclosed by Tanabiki.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify Tanabiki in light of Osawa’s teaching above.
The motivation/suggestion for combining is to improve the feature extraction accuracy and the accuracy of extracting motion information about features.  (Osawa, Fig. 5 Para [0080]). 


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Tanabiki in view of Yoshikawa. (US 10946827 B2), hereinafter referenced as Yoshikawa.
Regarding Claim 6, Tanabiki does not teach, wherein the body information acquisition unit acquires physique information of an occupant seated on a seat of a vehicle as the body information of the person
Yoshikawa teaches, wherein the body information acquisition unit acquires physique information of an occupant seated on a seat of a vehicle as the body information of the person (Fig. 6, Col. 1 lines 49-50)- and an occupant identification device that identifies the physique of the occupant sitting in the seat.
Tanabiki and Yoshikawa are combinable because one can incorporate the technique of acquires physique information of an occupant seated on a seat of a vehicle as the body information of the person, as taught by Yoshikawa, into the apparatus disclosed by Tanabiki.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify Tanabiki in light of Yoshikawa’s teaching above.
The motivation/suggestion for combining is to provide a vehicle occupant protection device that suitably protects an occupant irrespective of the physique of the occupant and an improved safety level.  (Yoshikawa, Fig. 6 Col. 2 lines 37-40).


Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)        HIROKI; Daisuke (US 20200278743 A1)- The control device includes an occupant imaging unit, a posture discernment unit configured to discern the posture of the occupant or a change in posture based on an image captured by the occupant imaging unit, a vehicle state acquisition unit configured to acquire a signal indicating the state of the vehicle or the state of the vicinity of the vehicle, ......... ...... Fig. 1. Abstract.

(b)        UNO; Osamu et al. (US 20200090299 A1)- A three-dimensional skeleton information generating apparatus includes an acquisition portion acquiring a two-dimensional image and a distance image of a subject, and a coordinate estimation portion estimating a three-dimensional coordinate of a skeleton point of the subject in a three-dimensional absolute coordinate system.................. Fig. 1. Abstract.

(c)        Gurman; Amiad et al. (US 9047507 B2)- A method for processing data includes receiving a depth map of a scene containing at least an upper body of a humanoid form. The depth map is processed so as to identify a head and at least one arm of the humanoid form in the depth map. Based on the identified head and at least one arm, and without reference to a lower body of the humanoid form, an upper-body pose, including at least three-dimensional (3D) coordinates of shoulder joints of the humanoid form, is extracted from the depth map..................... Fig. 1. Abstract.

(d)        Leyvand; Tommer et al. (US 8542910 B2)- An image such as a depth image of a scene may be received, observed, or captured by a device. A grid of voxels may then be generated based on the depth image such that the depth image may be downsampled. A background included in the grid of voxels may also be removed to isolate one or more voxels associated with a foreground object such as a human target. A location or position of one or more extremities of the isolated human target may be determined and a model may be adjusted based on the location or position of the one or more extremities..................... Fig. 1. Abstract.

(e)        Williams; Oliver et al. (US 8437506 B2)- A system and method are disclosed for recognizing and tracking a user's skeletal joints with a NUI system. The system includes one or more experts for proposing one or more skeletal hypotheses each representing a user pose within a given frame. Each expert is generally computationally inexpensive. The system further includes an arbiter for resolving the skeletal hypotheses from the experts into a best state estimate for a given frame. The arbiter may score the various skeletal hypotheses based on different methodologies. The one or more skeletal hypotheses resulting in the highest score may be returned as the state estimate for a given frame.... Abstract.

(f)        Ikeda; Hiroo et al. (US 8135209 B2)- An object is to provide an articulated object position and posture estimation device with reduced calculation cost of model fitting for estimating position and posture and with improved estimation speed. A posture model storage section 2 stores data concerning to a posture model with low-dimensional parameters under movement restraint. …… Fig. 1. Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUMANA KHANDEKAR whose telephone number is (571)272-3329. The examiner can normally be reached M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUMANA KHANDEKAR/Examiner, Art Unit 4163        

/TOM Y LU/Primary Examiner, Art Unit 2667